Citation Nr: 0841470	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





REMAND

The veteran is a Vietnam combat veteran with active military 
service from May 1967 to January 1969.  Honors and awards 
include a Purple Heart Medal, a Combat Infantry Badge, and a 
Republic of Vietnam Gallantry Cross with Palm Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision, which 
denied service connection for a lumbar spine disorder; and on 
appeal from an April 2006 rating decision, which denied 
service connection for a right hip disorder.  These decisions 
were issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

The veteran seeks service connection for a current lumbar 
spine and right hip disorder.  He maintains that his right 
hip trouble is related to the pounding that he sustained 
while in jump school.  He also maintains that his back "has 
never been right since jump school."  STRs include a 
November 1967 x-ray report, which confirms that an x-ray of 
the right hip was taken during jump school to "r/o fx [rule 
out fracture]."  STRs also document complaints of and 
treatment for back pain.  Physician's remarks on an October 
1967 Report of Medical History include the comment: "Gets a 
backache when he does a large number of push ups."  An STR 
dated in April 1968 also shows treatment for back pain.  
Physician's comments on a January 1969 Report of Medical 
History include the following: "Back trouble in past none 
now."  VA and private treatment records (including the 
report of right hip x-rays taken in June 2003 and x-rays of 
the lumbar spine in March 2004) confirm that the veteran has 
a current low back and right hip disorder.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the evidence confirms that the veteran has a 
right hip and low back disorder.  The evidence also confirms 
treatment for back pain during service, and x-rays taken 
during service indicate that the veteran also complained of 
right hip pain.  In addition, the veteran has submitted a 
witness statement which corroborates the veteran's own 
credible account of events during service.  See 38 U.S.C.A. § 
1154(b).  Accordingly an examination is warranted as the 
evidence is insufficient to decide the claim with respect to 
whether there is a nexus between the notations in service and 
current symptomatology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (where, as here, the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  In 
accordance with McLendon, and in compliance with 38 C.F.R. § 
3.159, the matter must therefore be remanded for a VA 
examination and opinion.  McLendon, 20 Vet. App. 79.  

In addition to the foregoing the Board notes that the 
evidence includes VA treatment records that are dated after 
the most recent (August 2007) Supplemental Statement of the 
Case was issued.

VA regulations provide that upon receipt of additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence.  If the claim is not 
resolved to the veteran's satisfaction on remand, the SSOC 
issued, before the case is returned to the Board, must 
address the evidence obtained after the Statement of the Case 
was issued.  See 38 C.F.R. § 19.31.  Since the claims file is 
being returned it should be updated to include VA treatment 
records compiled since March 2008.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical records pertaining to the veteran 
that are dated from April 1, 2008, to the 
present.  Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  

2.  Schedule the veteran for appropriate 
examination with regard to his claims for 
service connection for a low back and a 
right hip disorder.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to opine 
as to whether it is less likely than not 
(less than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that a current low 
back and/or right hip disorder resulted from 
a disease or injury during active military 
service.  

NOTE:  The veteran must be given an 
opportunity to describe his experiences and 
symptoms during service, as well as after 
service, as relate to his claims for service 
connection for a low back disorder and a 
right hip disorder.  See 38 U.S.C.A. § 
1154(b).

A complete rationale for all opinions 
proffered must be included in the report 
provided.

3.  Review all of the evidence compiled 
after the August 2007 Supplemental Statement 
of the Case and then readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


